Reasons for Allowance
Claims 1-7, 9-15 and 17-20 are allowable.
The following is an examiner’s statement of reasons for allowance: 

Definite Claim Language
The newly amended claims no longer recite indefinite claim language.  The rejections under 35 USC 112(b) are overcome by amendment to the claims.  Regarding the “consumer preferred harvest cycle” the broadest reasonable interpretation in view of the specification is being applied.  

Allowable Subject Matter
Claims 1-7, 9-15 and 17-20  are allowable over the prior art.  The combination of elements and the claim as a whole are not found in the prior art.

With respect to independent claim 1, the prior art available does not teach a computer implemented method for analyzing and tracking perishable items for selection of perishable items using IOT devices comprising:
registering a consumer to a system that assists with selection of perishable items using IOT devices based upon consumer preferences, in which the system collects data from a user in response to the consumer granting permission to the system, and wherein the consumer can revoke permission at any time;
monitoring harvesting of a plurality of perishable item types using a plurality of internet of things (IOT) devices, wherein the IOT devices comprise cameras for taking optical images of perishable products being harvested;
recording to the system freshness data that assists in the selection of perishable items from the perishable items within the perishable item types being monitored during said harvesting, the monitoring including images and fragrance measurements from the IOT devices indicative of freshness;
recording a consumer profile on the system that assists in the selection of perishable items from the consumer including consumer preferences for freshness of perishable items according to a consumer preferred harvest cycle based on historical purchases of perishable items having corresponding images and fragrance preferences;
selecting a perishable item type by the consumer through an online shopping portal that is linked to the system that assists the selection of perishable items using IOT devices based upon consumer preferences from the consumer preferred harvest cycle;
matching perishable items to the consumer preferences with the system that assists the selection of perishable items using JOT devices within the perishable item type having freshness data from monitoring the harvest to the consumer based upon consumer preferences from the consumer profile to provide matched perishable items to the consumer preferred harvest cycle, wherein the matching perishable items comprises an artificial neural network that matches the images and fragrance measurements from the IOT devices indicative of freshness to the consumer preferences for freshness of perishable items according to the consumer preferred harvest cycle based on the historical purchases of the perishable items having the corresponding images and the fragrance preferences, and
transmitting a display of the matched perishable items to the consumer through the online shopping portal, in which the display depicts freshness data to the consumer for the perishable items, wherein the freshness data depicted on the display to the consumer for the matched perishable items includes a live video feed of the perishable items being harvested at [[the]] a cultivation site and includes the images from the IOT devices that illustrate freshness.

	The most analogous prior art includes Goldberg (US 2020/0334628 A1), Bonnell (US 2018/0083771 A1), and Sang-Tae (KR 20150136159 A).
	Goldberg discloses a farm including sensor systems collecting information about food items to monitor and control the farm, making use of previous selections of a level of ripeness for subsequent order selections with ripeness preferences, machine learning to associate previous orders from a specific user profile or a plurality of users with user desires attributes, various sensors including temperature, moisture, humidity, light, location/orientation, RFID, image sensors, video cameras; capturing moving images of each food item to sense, measure or capture attributes of food items as they are grown, harvested or processed; tracking instances of food items from farm to consumer, determining a ripeness of an instance of a food item based on the sensed attributes, comparing user preferences with attributes of food items, and presenting a filtered set of food items meeting attribute criteria for the user.  Goldberg further teaches a physical characteristic of the instance of the food item includes capturing a smell of the food item [0032].
	Goldberg is deficient in a number of ways.  As written, the claims require that the consumer preferred harvest cycle is based on historical purchases of items having corresponding images and fragrance preferences, and matching items comprises an artificial neural network that matches the images and fragrance measurements from the devices to the preferences according to the consumer preferred harvest cycle based on the historical purchases.  While Goldberg briefly suggests capturing a smell of the food item, Goldberg does not fairly teach the user profile including histories of purchases having a particular smell an matching items to users based on the fragrance of past purchases using the neural network. Further, Goldberg does not discuss the consumer may revoke permission at any time, transmitting a display of matched items through the online shopping portal, the display depicting freshness data including a live video feed of the perishable items being harvested and images of the IOT devices that illustrate freshness.
In view of the above, Goldberg fails to disclose or render obvious the combination of features as emphasized above.
Regarding Bonnell, Bonnell discloses revoking permission of a website to previously provided user data. 
Though disclosing these features, Bonnell does not disclose or render obvious the features emphasized above.
Regarding Sang-Tae, Sang-Tae discloses cameras serving real-time display produce freshness data with the latest agricultural freshness information including real-time recording video to a client terminal.
Though disclosing this feature, Sang-Tae does not disclose or render obvious the features emphasized above.
Ultimately, the particular combination of limitations as claimed, is not anticipated nor rendered obvious in view of Goldberg, Bonnell, Sang-Tae, and the totality of the prior art.  While certain references may disclose more general concepts and parts of the claim, the prior art available does not specifically disclose the particular combination of these limitations.
Moreover, even presuming such features could be shown individually in the prior art, when these features are viewed in combination with the remaining features of the claim, the claims would remain allowable over the prior art.  The examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed above.  That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias in order to fill gaps in the prior art and connect disparate references.
Claim 10 recites a system comprising substantially similar limitations as claim 1 and recites allowable subject matter for the reasons identified above with respect to claim 1.
Claim 18 recites a computer readable storage medium comprising substantially similar limitations as claim 1 and recites allowable subject matter for the reasons identified above with respect to claim 1.
Claims 2-7, 9, 11-15, 17 and 19-20 are dependencies of independent claims 1, 10 and 18 and are allowable over the prior art for the reasons identified above with respect to claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2015/0227732 A1 to Doctor, [Abstract] discussing receiving an authentication request, determining the type of request, transmitting the request to an appropriate authentication server and receiving an authentication response from the appropriate authentication server, determining a permission level and attaching the permission level to the response.  Doctor does not teach the limitations as emphasized above.
US 2007/0101418 A1 to Wood, [0034], discussing login credential types and authentication mechanisms to trust levels is influenced by source of request, the set of credential types and authentication mechanisms suitable to support a given trust level. Wood does not teach the claims as a whole.
US 2015/0229624 A1 to Grigg, Abstract, Figs 1A-1C, describing levels of authentication from zero credentials required to full credentials required, a continuum of permitted functions from no functions permitted to all functions permitted, and the relationship between the levels of authentication and the functions permitted continuum. Grigg does not teach the limitations as emphasized above.
Baietto, Manuela, and Alphus D Wilson. “Electronic-nose applications for fruit identification, ripeness and quality grading.” Sensors (Basel, Switzerland) vol. 15,1 899-931. 6 Jan. 2015, doi:10.3390/s150100899, describing judging the quality of fruit and fruit aroma using an electronic-nose device with specialized sensor arrays (abstract) and statistically analyzing electronic nose signals by a trained artificial neural network (p. 913).  Baietto does not teach the claims as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625